Citation Nr: 0703301	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Boise, Idaho




THE ISSUE

Entitlement to payment or reimbursement of the cost of 
medical services the veteran received at St. Lukes Regional 
Medical Center (SLRMC) in Boise, Idaho from October 8, 2004 
to October 11, 2004.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1965 to March 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 decision of the Boise VAMC of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

It is not shown that VA facilities were not feasibly 
available to provide the treatment at SLRMC from October 8, 
2004 to October 11, 2004.


CONCLUSION OF LAW

Payment or reimbursement of the cost of medical services the 
veteran received at St. Lukes Regional Medical Center (SLRMC) 
in Boise, Idaho from October 8, 2004 to October 11, 2004 is 
not warranted.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 17.120, 17.1000-17.1002 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
governing regulations for reimbursement of private medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).   
While the VCAA does not apply, the VAMC still has a duty to 
provide to the veteran, in the statement of the case, a 
summary of the laws and regulations applicable to his claim, 
with appropriate citations.  See 38 C.F.R. § 19.29.  In the 
instant case, the VAMC failed to provide summary or citation 
of 38 U.S.C.A. §§ 1725 and 1728 (and accompanying 
regulations), both of which clearly apply.  Such omission 
would customarily result in a remand to the VAMC to provide 
the appropriate notice.  However, given that the veteran has 
affirmatively indicated that VA facilities were available to 
him and that he chose non-VA healthcare by preference, the 
Board finds that the veteran was not prejudiced by the 
omission, as the facts of the case leave no possibility that 
the claim may be granted.  See Analysis below and Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (a remand is not warranted 
where it would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).

II.  Factual Background

A September 2001 Boise Regional Office (RO) rating decision 
awarded the veteran a total disability rating based on 
individual unemployability, effective from September 2000.  

An October 8, 2004 VAMC progress note shows the VAMC was 
notified by SLRMC that the veteran had been seen at the ER 
there and then admitted.  The veteran had been seen at the 
VAMC the day before for the same condition.

An October 2004 SLMRC discharge summary shows that the 
veteran received inpatient treatment there from October 8th 
to October 11th for intractable nausea and vomiting and 
abdominal pain.  The discharge diagnoses were grade 4 
esophagitis and three large duodenal ulcers causing gastric 
outlet obstruction.  It was noted that the duodenal ulcers 
were likely responsible for the veteran's intractable nausea, 
vomiting and abdominal pain.  He was advised to follow-up 
with his Boise VA primary care physician within one to two 
weeks and to have an upper endoscopy at Boise VA 
gastroenterology after ten weeks.  

In his November 2004 notice of disagreement (NOD), the 
veteran indicated that on October 6, 2004 he came to the VAMC 
for severe stomach pains, diarrhea and vomiting.  At that 
time he was diagnosed by a physician as having excessive gas 
and was sent home with anti-gas medication.  On October 8, 
2004 he was in severe pain and went to SLRMC because he was 
not happy with the care he had received at the VA.  He was 
admitted and treated for inflamed ulcers for four days.  

With his notice of disagreement (NOD) the veteran submitted a 
letter from a clinical psychologist who had been treating him 
for PTSD for the past five years.  The psychologist indicated 
that the veteran was sent home from the VAMC on October 6 
without any clarification of the etiology behind his 
persistent diarrhea.  Two days later he went to SLRMC 
emergency because he was not satisfied with the outcome of 
his contact with VA and continued to have problems.  He opted 
to stay at SLRMC because he continued to not have any faith 
that VA would adequately treat him.  The psychologist further 
indicated that most people would have felt the same as the 
veteran if they were in his situation.  

In his March 2005 Form 9 the veteran indicated that the VA 
gave him the wrong treatment (on October 6, 2004).  
Consequently he went to SLRMC (on October 8, 2004) so he 
could take care of his problems.  

III.  Law and Regulations

There is no evidence (and the veteran does not allege) that 
the services he received at SLRMC were pre-authorized.  
Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  

Under 38 U.S.C.A. § 1728, VA is required to  pay or reimburse 
veterans for medical expenses incurred in non-VA facilities 
where: (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran for an adjudicated service- connected disability, 
for a non service-connected disability associated with and 
held to be aggravating a service-connected disability or for 
any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical or treatment 
had been or would have been refused.  See also 38 C.F.R. 
§ 17.120.  All three of these statutory requirements must be 
met before payment may be authorized.  See Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);
(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Analysis

First, considering the three criteria under 38 U.S.C.A. 
§ 1728, the care received at SLRMC may be considered 
"emergency" care (see 38 C.F.R. § 17.120(a)) as it appears 
that delay in seeking medical care for the duodenal ulcer and 
esophagitis could have been hazardous to the veteran's 
health.  As he had been awarded total rating based on 
individual unemployability due to service connected 
disability, the veteran is considered to have a total 
disability permanent in nature from a service-connected 
disability.  However, there is no evidence (nor does the 
veteran allege) that a VA facility was not available to 
provide the October 2004 inpatient treatment.  To the 
contrary, in his November 2004 NOD, the veteran clearly 
indicated that he chose to go to SLRMC, rather than the Boise 
VAMC, not because the VAMC was not available to him (notably 
both SLRMC and the VAMC are in Boise and are approximately .7 
miles apart) but as a matter of preference, because he was 
dissatisfied with the care he received at the VAMC two days 
earlier.  There is no provision in the law for VA to 
reimburse or pay for private medical treatment that has not 
been pre-authorized on the basis that the veteran elected 
such care due to dissatisfaction with prior care he received 
at a VAMC (regardless of whether that care may have been 
inadequate).  As it is not shown, or alleged, that it was 
infeasible for the veteran to have traveled to, or been 
transported to, the VAMC, or that the VAMC would not or could 
not provide treatment to the veteran (and as the veteran has 
indicated that he chose treatment at SLRMC as a matter of 
preference), a threshold legal requirement for establishing 
entitlement to payment or reimbursement of medical expenses 
under U.S.C.A. § 1728 is not met, and such benefit must be 
denied due to lack of entitlement under the law.  See 
Sabonis, supra.

38 U.S.C.A. § 1725 also requires (with almost identical 
language) that VA facilities not be feasibly available in 
order for entitlement to payment or reimbursement of 
unauthorized medical expenses.  Just as Section 1728, Section 
1725 makes no provision for payment or reimbursement of 
medical services because such were sought as a matter of 
preference, due to dissatisfaction with available VAMC 
treatment.  Accordingly, the claim for entitlement to payment 
or reimbursement for medical services the veteran received at 
SLRMC from October 8 to October 11, 2004 must be denied as 
lacking legal merits under 38 U.S.C.A. § 1725, also.  Id.    
ORDER

Entitlement to payment or reimbursement of the cost of 
medical services the veteran received at SLRMC from October 
8, 2004 to October 11, 2004 is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


